Case 0:20-cv-61557-WPD Document 56 Entered on FLSD Docket 08/12/2021 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                             CASE NO. 20-61557-CIV-DIMITROULEAS

  ANTHONY JEROME WALKER,
  MERISIER MODELET, RENEE JAN
  HARRIS, TERRY BROWN-MONDESIR,
  MARK MACULA, ANN MARIE BAILEY,
  JOHN MICHAEL MUNRO, JENNIE
  TOMASELLO SKULA, LENARD
  JEROME WILLIAMS, JR., MARIE
  DEPAROLESA, DAWN CHARLTON,
  DEBORAH MERRILL, MARJORIE
  CONNOR,

          Plaintiffs,
  v.
  GRAMPA’S REAL ESTATE INC. d/b/a
  GRAMPA’S BAKERY & RESTAURANT,
  CAROL GRAMPA,

        Defendants.
  ___________________________________/

                    ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

          THIS CAUSE is before the Court on Defendants’ Motion for Sanctions [DE 38] (the

  “Motion”) and the Report and Recommendation of Magistrate Judge Strauss [DE 54] (the

  “Report”), dated August 10, 2021.

          The Report recommends that the Court deny the Motion for Sanctions and issue an order

  requiring Plaintiffs Mark Macula and Lenard Jerome Williams to show cause why their claims

  should not be dismissed for failure to prosecute. [DE 54] On August 11, 2021, Defendants’ filed

  a notice of non-objection to the Report. [DE 55]. On August 9, 2021, Plaintiffs’ counsel filed an

  unopposed motion to withdraw stating that counsel has lost contact with Plaintiffs. 1 [DE 53]. The



  1
   The Court notes a Scrivener’s error in Plaintiffs’ counsel’s motion which seeks to withdraw from representing
  Plaintiffs Mark Macula and Lenard Jerome Williams and lists Macula and Williams addresses but states that counsel
  has lost contact with Munro and Williams.
Case 0:20-cv-61557-WPD Document 56 Entered on FLSD Docket 08/12/2021 Page 2 of 2




  Report also notes that Plaintiffs’ counsel has not been able to contact Plaintiffs Williams and

  Macula.

      The Court has conducted a de novo review of the Report [DE 29] and record and is

  otherwise fully advised in the premises. The Court agrees with the Magistrate Judge’s reasoning

  and conclusion that the Motion [DE 38] should be denied

         Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

         1. The Report [DE 54] is hereby ADOPTED and APPROVED;

         2. Defendant’s Motion [DE 38] is DENIED;

         3. Plaintiffs’ counsel must promptly serve this Order upon Plaintiffs Mark Macula and

             Lenard Jerome Williams, Jr. and file a Notice of Compliance in the record.

         4. The Court will separately order Plaintiffs Mark Macula and Lenard Jerome Williams,

             Jr. to show cause on or before September 8, 2021 why their claims should not be

             dismissed for failure to prosecute and failure comply with a Court order.

         5. The Clerk is DIRECTED to mail copies of this Order to the addresses below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

  Florida, this 11th day of August, 2021.




  Copies furnished to:
  All Counsel of Record

  Jerome Williams, Jr.
  726 N 26 Ave
  Hollywood, FL 33020

  Mark Macula
  1720 N 62 Ave
  Hollywood, FL 33224
